        Case 3:17-cv-06064-BHS Document 100 Filed 12/10/20 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                         DEC 10 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JEREMY WOLFSON,                                  No.   20-35792

                Plaintiff-Appellant,             D.C. No. 3:17-cv-06064-BHS
                                                 Western District of Washington,
  v.                                             Tacoma

BANK OF AMERICA, N.A., its successors            ORDER
in interest and/or Assigns; et al.,

                Defendants-Appellees.

Before: THOMAS, Chief Judge, HURWITZ and BADE, Circuit Judges.

       The motion to dismiss this appeal for lack of jurisdiction as to appellees

Maroon Holding, LLC and Intercontinental Exchange, Inc., is granted (Docket

Entry No. 7). See United States v. Sadler, 480 F.3d 932, 937 (9th Cir. 2007)

(requirement of timely notice of appeal is jurisdictional); Williams v. Boeing Co.,

681 F.2d 615, 616 (9th Cir. 1982) (order) (time to appeal begins to run upon entry

of judgment under Rule 54(b)). This appeal is dismissed as to appellees Maroon

Holding, LLC and Intercontinental Exchange, Inc.

       Appellant’s motion to extend the time to file the opening brief is granted

(Docket Entry No. 10). The opening brief is due February 10, 2021. The

answering brief is due March 12, 2021. The optional reply brief is due within 21

days after service of the answering brief.



DA/Pro Se
        Case 3:17-cv-06064-BHS Document 100 Filed 12/10/20 Page 2 of 2




       Because appellant is proceeding without counsel, appellant is not required to

file excerpts of record. See 9th Cir. R. 30-1.3. If appellant does not file excerpts

of record, appellees “must file Supplemental Excerpts of Record that contain all of

the documents that are cited in the pro se opening brief or otherwise required by

Rule 30-1.4, as well as the documents that are cited in the answering brief.” See

id.




DA/Pro Se                                 2
